Case 17-04034   Doc 89-2   Filed 04/14/20   Entered 04/14/20 10:51:20   Desc Exhibit
                           A - settlement   Page 1 of 4
Case 17-04034   Doc 89-2   Filed 04/14/20   Entered 04/14/20 10:51:20   Desc Exhibit
                           A - settlement   Page 2 of 4
Case 17-04034   Doc 89-2   Filed 04/14/20   Entered 04/14/20 10:51:20   Desc Exhibit
                           A - settlement   Page 3 of 4
Case 17-04034   Doc 89-2   Filed 04/14/20   Entered 04/14/20 10:51:20   Desc Exhibit
                           A - settlement   Page 4 of 4
